Per Curiam.

In Bac. Abr. Leases &c. K, it is laid down as a rule, “ that whatever words are sufficient to explain the intent of the parties, that the one shall divest himself "of the possession, and the other come into it for such a determinate time, such words, whether they run in the form of a license, covenant, or agreement, are of themselves sufficient, and will in construction of law amount to a lease for years.” The question before us then is, whether the contract between the defendants and Bird vest'ed in him the possession of the manufactory and of the parcel of land on which it stands. Some of the provisions have a double aspect, and consistently with them be might be either the agent or the lessee of the defendants ; but there are others which admit of only one construction. He was to keep the factory in repair, except that the defendants were to repair the main gearing, if it should be necessary ; he was to have the possession, for the purpose of doing what be had stipulated to perform ; he bad the control of the factory, and could employ what servants he would, and regulate their wages ; be might determine how much water should be turned upon the mill; he was entitled to the use of the land about the factory, and to the buildings thereon; and whether these buildings were let to laborers employed by him, or to others, rent would probably be paid to him, either in a diminution of wages or otherwise. These provisions are appropriate in the case of a lease. The words, “ that no rent is to be charged by the company,” also tend to prove that a letting was contemplated. It was argued that a reservation of *494rent was essential to a lease, but this point is immaterial, lot. taking the whole agreement together, it was manifes that the defendants received rent in the price at which their goods were manufactured. We are therefore of opinion, that Bird was not the servant of the defendants, but their lessee, having the control and possession of the premises mentioned in their agreement, and consequently that the defendants are not liable to the plaintiff in this action.

Verdict set aside and plaintiff nonsuit.